Citation Nr: 1425140	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1960 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the RO in St. Petersburg, Florida, which reopened and denied the above claim on the merits.

Regardless of the RO's decision to reopen the Veteran's service connection claim for bilateral hearing loss, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed August 2004 rating decision, of which the Veteran was timely notified, denied the Veteran's service connection claim for bilateral hearing loss on the basis that his hearing loss was neither incurred in nor caused by service.

2. Additional evidence received since the August 2004 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.

3. The Veteran's current bilateral hearing loss is not related to any incident of service, and was not manifested within one year of separation from service.



CONCLUSIONS OF LAW

1. The August 2004 rating decision denying the service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the August 2004 rating decision is new and material to the claim of entitlement to service connection for bilateral hearing loss; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A February 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in November 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a September 2011 medical examination to obtain an opinion as to whether his bilateral hearing loss was the result of his service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

II. New and Material Evidence

The Veteran filed his original service connection claim for bilateral hearing loss in March 2004.  This claim was denied in an August 2004 rating decision on the basis that there was no evidence his hearing loss was incurred in or caused by his service.  The Veteran was notified of the rating decision and of his right to appeal it in August 2004.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the August 2004 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for bilateral hearing loss regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the August 2004 rating decision includes medical evidence showing severe bilateral sensorineural hearing loss, statements from the Veteran regarding his noise exposure in service, and a VA audiological examination evaluating the Veteran's hearing loss and its relationship to his service. 
The Board finds that evidence has been received regarding the Veteran's service connection claim for bilateral hearing loss that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely a relationship between his current hearing loss and his service.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).  

III. Service Connection

The Veteran asserts he is entitled to service connection for bilateral hearing loss because he had noise exposure during two courses of basic training.  For the reasons that follow, the Board finds that service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and has a chronic disease such as sensorineural hearing loss (an organic diseases of the nervous system), which becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such chronic disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran has a current diagnosis of sensorineural hearing loss, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is only applicable as an avenue for service connection for the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).   

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id.  at 159.  Therefore, although a veteran may have some degree of hearing loss, this degree may not meet the regulatory criteria for a hearing loss disability for purposes of VA compensation.

In this case, the medical evidence of record clearly shows the Veteran meets the regulatory criteria for a hearing loss disability in both ears.  On the September 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
60
65
LEFT
65
55
55
55
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 80 percent in the left ear.  

In September and December 2011 statements, the Veteran reported that he was exposed to loud noises from firing weapons during basic training.  He reported that he was required to go through basic training twice, because he was unable to graduate with his initial training class due to a chigger infection and his resultant hospitalization.  He further reported that he was not offered hearing protection during basic training.  

The Veteran's service treatment records do not contain any complaints related to hearing problems or any indications of in-service hearing loss.  His DD Form 214 reflects that his military occupational specialty (MOS) was military policeman.  The Veteran's June 1960 enlistment examination shows a normal whisper voice test bilaterally.  His June 1963 separation examination audiometric testing indicated normal hearing in both ears.  

As noted, the Veteran has a current diagnosis of sensorineural hearing loss, which is included in the list of chronic diseases for which a presumption of service connection may be applied.  In this case, the Veteran's service treatment records are absent for any complaints or treatment related to hearing problems, and his June 1963 separation examination showed normal hearing in both ears at separation.  The Veteran did not report any hearing problems on the June 1963 report of medical history accompanying his separation examination.  There is no indication that the Veteran's bilateral hearing loss was manifested during service.  

The Veteran submitted an April 1964 audiological examination from his employer at that time, Wisconsin Electric.  The examination report shows the Veteran denied any noise exposure during his time in the Army, and denied ear protection during service.  The examination found a combined bilateral hearing loss of three percent.  The April 1964 examination results did not show an auditory threshold of 40 decibels at any frequency, or auditory thresholds of 26 decibels or greater at three or more frequencies.  Therefore, although this examination was completed within one year of the Veteran's June 1963 separation from service, it does not show the Veteran's hearing loss had manifested to a compensable degree within one year of his separation.   See 38 C.F.R. §§ 3.385; 3.309(a).  

Furthermore, the Veteran has not asserted experiencing continuous symptoms of hearing loss from the time of his separation from service to the present.  As noted above, the Veteran did not report any hearing problems at separation, and there is no medical or lay evidence of record showing continuity of hearing loss symptoms from the Veteran's June 1963 separation from service to the present. 

The Board finds the preponderance of the evidence shows the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within a year of separation from service.  Furthermore, there is no competent and credible evidence of continuous symptoms of bilateral hearing loss from the time of the Veteran's separation from service to the present.  Therefore, the service connection presumption for chronic diseases is not for application.  38 C.F.R. §§ 3.307; 3.309(a); Walker v. Shinseki, supra.  

Although the Veteran's service connection claim cannot be granted on a presumptive basis as a chronic disease, the Board must also determine whether his hearing loss is otherwise the result of active service.  

The Veteran was afforded a September 2011 VA examination to evaluate his current bilateral hearing loss.  On examination, the Veteran reported his military occupational specialties included chauffeur and military police.  He reported exposure to artillery, weapons, heavy equipment and explosives during service, which mostly occurred during basic training.  He denied use of hearing protection during service.  

The Veteran reported that before service, he worked as a type setter in a print shop, and denied noise exposure there.  He also reported working in a forge shop for a year, where he was exposed to steam hammer noise.  The Veteran reported wearing hearing protection in the forge shop.  After service, the Veteran reported driving a garbage truck for six to eight months and denied noise exposure in that setting.  The Veteran then reported working as a meter reader and servicer for 30 years for the Wisconsin energy corporation, and denied noise exposure during his career there.  

Following audiological testing and interview of the Veteran, the examiner opined it was less likely than not the Veteran's current bilateral sensorineural hearing loss was a result of his service.  The examiner noted that the Veteran's audiological examination at separation showed normal hearing bilaterally, which did not support noise-induced hearing loss during service.  The examiner provided the following explanation: 

"Although the Veteran currently has sensorineural hearing loss, IOM [the Institute of Medicine] concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there was no reasonable basis for delayed-onset hearing loss."  

The claims file includes and a private audiological evaluation report from D. D., Au.D., which reports that the Veteran "...has a history of military and occupational noise exposure."  This report provides no etiological opinion.

The Board acknowledges the Veteran's belief that his current bilateral hearing loss is a result of noise exposure during basic training in service.  The Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the etiology of his current bilateral hearing loss because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997).  There is no competent medical evidence of record indicating a relationship between the Veteran's current bilateral hearing loss and his service.  

The Board finds the competent and credible evidence of record does not show the Veteran's bilateral hearing loss is related to his active service.  Therefore the third element of his service connection claim is not met on a direct basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted; the appeal is granted to this extent only.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


